     Case 2:17-cr-00181-JTM-DEK Document 177 Filed 01/07/19 Page 1 of 1




MINUTE ENTRY
MILAZZO, J.
JANUARY 7, 2019


 JS-10: 00:03

                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                               CRIMINAL ACTION

VERSUS                                                 17-181

CHAD SCOTT                                             SECTION "H"

                               FRYE HEARING

CASE MANAGER: ERIN MOULEDOUS
COURT REPORTER: CATHY PEPPER
LAW CLERK: EMMY SCHROETER

APPEARANCES: CHARLES MIRACLE, AUSA
             MATTHEW COMAN, FOR DEFENDANT CHAD SCOTT

Court begins at 1:00 p.m.
Counsel appear for the record.
Defendant is present.
The Court conducted a hearing pursuant to Missouri v. Frye as to Defendant, Chad
Scott.
The Government advises the Court that no plea offers have been extended to
Defendant.
This matter will proceed to a jury trial on January 22, 2019.

Court adjourned at 1:03 p.m.



                                                 ______________
